Citation Nr: 1747916	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO. 09-43 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Entitlement to an increased disability rating for service-connected degenerative thoracic spondylosis with degenerative disc disease at L5-S1, currently rated 10 percent prior to February 2, 2017, 20 percent since February 2, 2017. 

2. Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

3. Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

4. Entitlement to a disability rating in excess of 0 percent for polyarthritis affecting the hands and feet, and gout affecting the right great toe.


ORDER

Prior to February 2, 2017, a disability rating in excess of 10 percent for service-connected degenerative thoracic spondylosis with degenerative disc disease at L5-S1 is denied. 

Since February 2, 2017, a disability rating in excess of 20 percent for service-connected degenerative thoracic spondylosis with degenerative disc disease at L5-S1 is denied. 

A disability rating in excess of 10 percent for right knee arthritis is denied. 

A disability rating in excess of 10 percent for left knee arthritis is denied. 

A disability rating of 20 percent, but not higher, for polyarthritis of the hands and feet, and gout of the right great toe is granted.


FINDINGS OF FACT

1. Prior to February 2, 2017, the Veteran's degenerative thoracic spondylosis with degenerative disc disease at L5-S1 was manifested by painful motion with forward flexion that exceeded 60 degrees and combined range of motion that exceeded 120 degrees. 

2. Since February 2, 2017, the Veteran's degenerative thoracic spondylosis with degenerative disc disease at L5-S1 has been manifested by painful motion with forward flexion that exceeded 30 degrees and combined range of motion that exceeded 120 degrees. 

3. During the entire appeal period, the Veteran's right knee arthritis has been manifested by painful motion with flexion that exceeded 60 degrees, normal extension, no lateral instability or recurrent subluxation, and no meniscal pathology. 

4. During the entire appeal period, the Veteran's left knee arthritis has been manifested by painful motion with flexion that exceeded 60 degrees, normal extension, no lateral instability or recurrent subluxation, and no meniscal pathology. 

5. During the entire appeal period, the Veteran's polyarthritis of the hands and feet has been manifested by one or two exacerbations per year in a well-established diagnosis, but has not more nearly approximated symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year.


CONCLUSIONS OF LAW

1. Prior to February 2, 2017, the criteria for a disability rating in excess of 10 percent for service-connected degenerative thoracic spondylosis with degenerative disc disease at L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

2. Since February 2, 2017, the criteria for a disability rating in excess of 20 percent for the service-connected degenerative thoracic spondylosis with degenerative disc disease at L5-S1 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

3. The criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

4. The criteria for a disability rating in excess of 10 percent for left knee arthritis have not been met for any period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

5. The criteria for a disability rating of 20 percent for polyarthritis of the hands and feet, and gout of the right great toe, have been met; the criteria for a rating in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5002 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from November 1985 to August 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the RO in Cheyenne, Wyoming.

The Veteran did not report for a Board hearing that was scheduled to be conducted at the RO in May 2011. Because the Veteran has neither submitted good cause for failure to appear or requested to reschedule the hearing, the request for a hearing is deemed withdrawn. See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing treated as withdrawal of request). 

In July 2013, March 2015, and January 2017, the Board remanded this appeal for additional evidentiary development. The appeal has since been returned to the Board for further appellate action. 

The Board has considered whether the rating issues encompass a claim of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). However, the evidence shows that the Veteran remains employed and he does not contend that his disabilities render him unable to secure or follow a substantially gainful occupation. 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Entitlement to an increased disability rating for service-connected degenerative thoracic spondylosis with degenerative disc disease at L5-S1, currently rated 10 percent prior to February 2, 2017, 20 percent since February 2, 2017.

The current appeal arises from a claim of entitlement to service connection for a low back disorder received at the RO on February 26, 2007. In a September 2008 rating decision, the RO granted service connection for degenerative thoracic spondylosis with degenerative disc disease at L5-S1, assigned a disability rating of 10 percent under Diagnostic Code 5003, and assigned an effective date of February 26, 2007. In a March 2017 rating decision, a 20 percent rating was granted under Diagnostic Code 5242, effective February 2, 2017.

Diagnostic Code 5003 is applicable to arthritis generally. The provisions of that code direct that a rating should be applied under the diagnostic codes for limitation of motion of the affected joint. 

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

A rating of 100 percent requires unfavorable ankylosis of the entire spine. 

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 40 percent requires unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 30 percent requires forward flexion of the cervical spine limited to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 10 percent is assigned with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Formula, Note (2) (See also Plate V). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Formula, Note (3) 

Round each range of motion measurement to the nearest five degrees. 38 C.F.R. § 4.71a, General Formula, Note (4).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note (5).

Disability of the thoracolumbar and cervical spine segments are to be evaluated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 38 C.F.R. § 4.71a, General Formula, Note (6).

The report of a September 2007 VA Examination reveals complaint of back pain in the lumbosacral spine and thoracic spine. There was no paravertebral tenderness or spasms. Thoracolumbar-sacral flexion was measured to 130 degrees, both before and after repetitive exercise. Extension was to 20 degrees. After repetitive exercise, extension was reduced to 18 degrees. Right lateral flexion was to 22 degrees. After repetitive exercise, it was reduced to 18 degrees. Left lateral flexion was to 30 degrees. After repetitive exercise, it was reduced to 18 degrees. Rotation of both left and right was to 30 degrees. After repetitive exercise, it was increased to 40 degrees. Strength of the lower extremities was rated at 5/5, before and after repetitive exercise. Tendon reflexes were rated 1/4 at brachial, patellar, and Achilles tendons, and equal bilaterally. There was a large muscle mass that was equal bilaterally. No neurological abnormalities were found. No painful motion, spasms, weakness, and/or tenderness were found. There were no incapacitating episodes as defined for VA disability evaluation purposes in the past 12 months. There was no observed manifestation of pain during range of motion testing. No additional limits to range of motion could objectively be attributed during flare-ups. There was no change in active or passive range of motion during repeat testing against resistance and no additional losses in range of motion were recommended for the spine due to painful motion, weakness, impaired endurance, fatigue, flare- ups, or incoordination. The pertinent diagnoses included minimally progressive degenerative disc disease at L5-S1and degenerative thoracic spondylosis.

The report of a March 2010 VA Examination reveals the Veteran's complaint of  constant pain in the spine, between the shoulder blades, and also in the low back. He reported occasional shooting pain in the right buttocks, extending down the posterior upper leg to the level of the knee; and, at the same time, shooting pain into the left buttocks with no radiation down the right leg. Shooting pain would occur usually at the same time in both buttocks, approximately every two months, lasting for 10 to 12 days. It was not as severe in the left as in the right. The Veteran reported that, dealing with pain requires his energy and leads to earlier exhaustion. Back problems were exacerbated by sitting greater than 30 minutes, bending, and all day activity. The Veteran denied loss of bowel or bladder control. It was difficult for him to sit for the required 6 to 7 hours at work. He occasionally would not participate in a cycling event due to pain. He would postpone chores at home when he was having more pain. There were no associated features or symptoms of spasms, weakness, decreased motion, numbness, paresthesia, leg or foot weakness, urinary incontinence, urgency, retention, obstipation, or bowel incontinence. Examination revealed that posture and gait were normal. The Veteran moved about with ease. He was able to get on-and-off the examination table without difficulty. Heel and toe walking was accomplished without difficulty. There were no braces or assistive appliances in use. Lower extremity strength was rated at 5/5. Straight-leg lift test was negative to 60 degrees. No paravertebral tenderness or spasms were noted. The sacroiliac joint was tender to palpation on the right. No other neurologic abnormalities were found. Range of motion of the lumbosacral spine was measured, with flexion to 110 degrees, decreasing to 100 degrees after repetitive exercise. Extension was to 20 degrees, decreasing to 20 degrees after repetitive exercise. Left lateral flexion was measured to 30 degrees initially and after repetitive exercise. Right lateral flexion was to 35 degrees, decreasing to 30 degrees after repetitive exercise. The Veteran reported a feeling of tightness in the right buttocks with lateral flexion. Left rotation was to 30 degrees initially and after repetitive exercise. Right rotation was to 20 degrees, increasing to 30 degrees after repetitive exercise. No painful motion, spasms, weakness, and/or tenderness were found. There was no change in active or passive range-of-motion during repeat testing against resistance and no additional losses of range of motion due to painful motion, weakness, impaired endurance, fatigue, flare-ups, or incoordination. There were no incapacitating episodes as defined for VA disability evaluation purposes in the past 12 months.

The report of an October 2013 VA Examination reveals the Veteran's complaint of pain in his upper back between his shoulder blades on a daily basis. It was worse in the morning when he first got up. The pain improved if he stood in a hot shower for a period of time. The pain worsened if he had been sitting for more than about 1 hour, and it improved if he got up and moved around. About once a week, the pain in his upper back became more intense and this limited his ability to do more than his usual activities of daily living. He did not have pain or problems with his back that were incapacitating and required bed rest. He also had pain in his low back on a daily basis. This pain was worse with increased activity. When he went to the gym, and if he used the treadmill, his low back pain got worse. If he used the elliptical machine at the gym, the low back pain got worse but it did not become as bad as it would have on the treadmill. About every two months, the low back pain got worse and included pain that he associated with sciatica. The sciatic pain started in the right low back and radiated into the right buttock and down the back of the right leg. When this occurred he also had tingling in his right leg. The tingling usually appeared in the lateral side of the thigh, in the back of the calf and on the bottom of the foot. At these times he felt a generalized weakness in both legs. This weakness was worse with activities such as walking and much worse with stair climbing. He denied any bowel or bladder symptoms associated with the low back pain. He did not report any flares that impacted function. Forward flexion was measured to 90 degrees with onset of pain at 90 degrees. Extension was measured to 15 degrees with onset of pain at 15 degrees. Lateral flexion and rotation were measured to 30 degrees bilaterally with no objective evidence of pain. After 3 repetitions, there was no change in range of motion. There was no additional limitation in range of motion following repetitive-use testing. There was no guarding or muscle spasm. Muscle strength in the lower extremities was normal. Reflexes and sensory testing were normal. Straight-leg raise testing was normal bilaterally. The examiner found positive evidence of right radiculopathy, but none on the left. There were no other neurological abnormalities. Occupational impairment was described as the Veteran normally got up from a sitting position and moved around about every 20-30 minutes. The examiner opined it was not likely that the pain associated with a flare up or with repetitive use over a period of time would significantly limit his functional ability.

The report of a February 2017 VA Examination reveals the Veteran's complaint of a constant sharp pain that was localized to the area between the shoulder blades. He denied any radiation of the upper back pain. The pain increased in severity (flares up) about every 3 months and the flare would last for about 3-7 days. During the flare, he avoided certain activities. He normally spent about 30-40 minutes doing stretches and yoga each morning. During a flare he avoided this morning activity. He avoided cycling during a flare. He still went to work, but avoided any after-work physical activities during a flare. Regarding the lower back, he stated that he had a constant, low grade, muscular-type of pain in the middle of his low back. This pain was made worse by walking on hard surfaces (concrete) and by bending. He said that about every 6 months he had radiating pain that he referred to as sciatica. The pain radiated from the low back into the buttock and down the back of the leg to the knee. He described this pain as sharp and hot. The pain occurred in the right leg or the left leg or in both legs. He denied any numbness, tingling, or weakness associated with the low back symptoms. This condition did not impair his ability to complete his normal activities of daily living. About every 6 months, the pain got worse and it went down the back of his leg. It was hard to bend over to put on and take off shoes and socks. Forward flexion was measured to 60 degrees. Extension was measured to 0 degrees. Lateral flexion was measured to 20 degrees bilaterally. Rotation was measured to 15 degrees bilaterally. This range of motion did not contribute to a functional loss. Motion was painful, but there was no evidence of pain with weightbearing. After 3 repetitions, there was no change in range of motion. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups. Strength, reflexes, and sensation of the lower extremities were normal. There was no radiculopathy, intervertebral disc syndrome, or other neurological abnormality. There was no impact on the Veteran's ability to work.

VA outpatient records show complaints of back pain and sciatica, but also reflect generally normal findings for range of motion and gait. Rheumatology Department Notes frequently assess musculoskeletal findings and generally show full range of motion, normal muscle strength and bulk, but tenderness to palpation. A December 3, 2008, note reveals the examiner's observation that he did not appear to have problems with ascending or descending the examination table, he could perform a pelvic roll and hold knees to chest without indication of pain.

After a review of all of the evidence, the Board finds that, prior to February 2, 2017, the Veteran's degenerative thoracic spondylosis with degenerative disc disease at L5-S1 was manifested by painful motion with forward flexion that exceeded 60 degrees and combined range of motion that exceeded 120 degrees. Accordingly, a disability rating in excess of 10 percent is not warranted. 

The Board finds that, since February 2, 2017, the Veteran's degenerative thoracic spondylosis with degenerative disc disease at L5-S1 has been manifested by painful motion with forward flexion that exceeded 30 degrees and combined range of motion that exceeded 120 degrees. Accordingly, a disability rating in excess of 10 percent is not warranted.

The Board understands that the Veteran's thoracolumbar spine is painful, and that this pain is constant at times. However, it is important to note that, while pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. This functional loss is measured by testing of range of motion in accordance with the rating schedule. In this case, the testing does not demonstrate functional loss greater than is compensated by the currently assigned ratings. While the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to compensable evaluation for his painful motion, such has already been assigned for the entire period. Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.

The Board also finds that there are no incapacitating episodes of intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician and there are no uncompensated neurological abnormalities that warrant a separate rating. While the RO has assigned a 10 percent rating for the right lower extremity based on objective evidence of radiculopathy, the evidence does not substantiate any significant abnormality in the left lower extremity. The Veteran reported radiating pain in the left lower extremity to the February 2017 examiner. However, the examination results found no radiculopathy, intervertebral disc syndrome, or other neurological abnormality. Similarly, the October 2013 examiner found positive evidence of right radiculopathy, but none on the left. A September 13, 2012 Rheumatology Note discusses the results of an MRI showing a right-central asymmetric disc bulge. As the criteria require objective evidence, and as lay evidence does not qualify as objective evidence unless objectively confirmed by another party, see Petitti v. McDonald, 27 Vet. App. 415 (2015), the Board finds that the criteria for a compensable rating for the left lower extremity are not met.

Based on the findings of fact set out above, the Board concludes that no higher ratings are warranted and no separate ratings are warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 10 percent for right knee arthritis.

Entitlement to a disability rating in excess of 10 percent for left knee arthritis.

The current appeal arises from a claim of entitlement to service connection for polyarthritis received at the RO on February 26, 2007. In a September 2008 rating decision, the RO granted service connection for polyarthritis affecting the knees and hands, assigned a disability rating of 0 percent, and assigned an effective date of February 26, 2007. In an April 2010 decision, the RO broadened the disability to include the bilateral feet and right great toe. In a March 2017 rating decision, a separate rating of 10 percent was granted for each knee. The right knee was made effective March 11, 2010; the left knee was made effective October 2, 2013.

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply redirects to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261. Diagnostic Code 5260 addresses limitation of flexion of the knee. Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Diagnostic Code 5261 addresses limitation of extension of the knee. Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here. 

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee. Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe. A 20 percent rating is for application where subluxation or lateral instability is moderate. A 10 percent rating is for application where subluxation or lateral instability is slight. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.

The report of a September 2007 VA Examination reveals the Veteran's complaint that he would experience pain in the knees. He estimated he had flare-ups of pain approximately monthly, each lasting approximately 1 week. He knew of nothing that either exacerbated or alleviated the flare-ups. He reported needing to take breaks from activities every few hours. The examiner noted the in-service finding of inflammatory polyarthritis of unknown etiology, possibly post-viral. Physical examination revealed no joint inflammation or tenderness. McMurray test was negative in the bilateral knees. There was no joint inflammation or effusion. Range of motion of the left knee was from 0 degrees extension to 145 degrees flexion, both before and after repetitive exercise. Right knee range of motion was from 0 degrees extension to 145 degrees flexion; however, after repetitive exercise, flexion was reduced to 140 degrees. Knees were stable for varus/valgus and anterior/posterior movement. There was no change in active or passive range of motion during repeat testing against resistance and no additional losses in range of motion were recommended for the knees due to painful motion, weakness, impaired endurance, fatigue, flare- ups, or incoordination. The examiner found insufficient clinical evidence for a diagnosis related to knees, with a normal examination.

The report of a March 2010 VA Examination reveals the Veteran reported no change in the knees since the last examination. He reported pain in the knees approximately 30 to 40 percent of every day. Symptoms were exacerbated by deep knee bends or stooping. The Veteran had to bend down to get low files at work which aggravated his knees. He was remodeling his house and had difficulty doing low jobs such as painting base trim. It was difficult for him to climb stairs by the end of the day. Physical examination revealed no swelling, inflammation, effusions, or tenderness of either knee. McMurray test was negative bilaterally. There was no laxity with varus/valgus or anterior/posterior stress. Range of motion on the right was from 0 to 134 degrees increasing to 140 degrees after repetitive exercise. On the left knee, 0 to 140 degrees initially and after repetitive exercise. There was no observed manifestation of pain during range of motion testing. The Veteran reported soreness in the knees after repetitive exercise. No additional limits to range-of-motion can objectively be attributed during flare-ups. There was no change in active or passive range-of-motion during repeat testing against resistance and no additional losses of range-of-motion are recommended for knees due to painful motion, weakness, impaired endurance, fatigue, flare-ups, or incoordination.

The report of an October 2013 VA Examination reveals the Veteran's complaint of daily pain in both of his knees. This pain became worse with weight bearing activities, although it was better with biking. He commented that sometimes he rode his bike up to 30 miles a day on the weekends without significant problems. When squatting down and standing back up again, he got a cracking sound and sensation in both knees. He also felt a catching in his knees, although he denied any locking or instability. He had occasional swelling in his knees. He reported flares about every two weeks with increased pain in both of his knees lasting for 4-5 days. Flexion was measured to 130 degrees bilaterally with no objective evidence of pain. Extension was to 0 degrees bilaterally with no objective evidence of pain. After 3 repetitions, the flexion increased to 140 degrees bilaterally. There was no additional limitation of motion or functional loss after repetition. Muscle strength was normal and all testing for lateral instability and subluxation were normal. There was no history of meniscal conditions. The only symptom noted by the examiner was crepitus with motion. There was no impact on the ability to work. There was insufficient clinical evidence to support a diagnosis of a rheumatic, crystalline or  inflammatory arthritis involving the knees. The examiner thought it unlikely that the pain associated with a flare up or with repetitive use over a period of time would significantly limit his functional ability.

The report of a February 2017 VA Examination reveals the Veteran's complaint of a constant ache in both knees and this become worse with standing and with walking. The pain in both knees was in the area above the knee cap and in the back where the hamstring tendons attach. With movement, both knees had a popping and cracking sound. The knees felt unstable, in that, when he had pain in his knees with weight bearing activity, the pain gave a sense that the knees would give out. With squatting and standing back up, he had a cracking sound in both knees. Sometimes they (both knees) got pink or red and they hurt more during flares. Extension was normal bilaterally. Flexion was to 130 degrees bilaterally, but this did not contribute to functional loss. No pain was noted during the examination, with weightbearing, or otherwise. Repetition did not result in loss of range. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. Muscle strength was normal with no atrophy. There was no lateral instability or subluxation. There was no history of meniscal conditions. There was deemed no impact on the Veteran's ability to work.

VA outpatient notes show occasional complaint of knee pain and occasional findings of effusion, but generally normal findings for range of motion and gait in Rheumatology Department Notes. An August 11, 2010, Physician Outpatient Note reveals the Veteran had recently ridden his bicycle 562 miles in 1 week (VBMS record 03/28/2016 at 139).  

After a review of all of the evidence, the Board finds that, during the entire appeal period, the Veteran's right knee arthritis and left knee arthritis have each been manifested by painful motion with flexion that exceeded 60 degrees, normal extension, no lateral instability or recurrent subluxation, and no meniscal pathology. Therefore, with reference to the criteria above (Diagnostic Codes 5260 and 5261), a rating in excess of 0 percent is not warranted for either knee on the basis measured range of motion. 

The current ratings are assigned on the basis of painful motion under 38 C.F.R. § 4.59. Therefore, the presence of pain with motion cannot support any higher rating. There is also no additional pathology to support separate evaluations under Diagnostic Code 5257, 5258, or 5259. Accordingly, the Board concludes that a higher rating is not warranted for either knee. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 0 percent for polyarthritis affecting the hands and feet, and gout affecting the right great toe.

The current appeal arises from a claim of entitlement to service connection for polyarthritis received at the RO on February 26, 2007. In a September 2008 rating decision, the RO granted service connection for polyarthritis affecting the knees and hands, assigned a disability rating of 0 percent under Diagnostic Code 5002, and assigned an effective date of February 26, 2007. In an April 2010 decision, the RO broadened the disability to include the bilateral feet and right great toe. In a March 2017 rating decision, the knee disabilities were removed from the rating under Diagnostic Code 5002 and assigned separate ratings.

The Board notes initially, that the Veteran has a diagnosis of plantar fasciitis; however, this is not a service-connected disability. The Veteran has also been evaluated for polyarthritis of the wrists, elbows, ankles, and legs. However, the grant of service connection is specific to the hands and feet. The Board will address the service-connected joints only. While the Veteran has also been found to have Dupuytren's contractures of both hands, a disorder which is nonservice-connected, the evidence does not distinguish these symptoms from the service-connected symptoms, and all symptoms of the hands have been considered. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

Under Diagnostic Code 5002, arthritis rheumatoid (atrophic) as an active process is to be assigned a 100 percent rating with constitutional manifestations associated with active joint involvement, totally incapacitating. A rating of 60 percent is assigned with less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods. A rating of 40 percent is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. A rating of 20 percent is assigned with one or two exacerbations a year in a well-established diagnosis. For chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, rate under the appropriate diagnostic codes for the specific joints involved. Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the codes a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5002. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Note: The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis. Assign the higher evaluation.

The report of a September 2007 VA Examination reveals the Veteran's complaint that he would experience pain in the metacarpal joints of both hands. He estimated he has flare-ups of pain approximately monthly, each lasting approximately 1 week. He knew of nothing that either exacerbated or alleviated the flare-ups. He reported being self-employed building homes. He frequently dropped tools, and he fatigued quickly. He reported needing to take breaks from activities every few hours. The examiner noted the in-service finding of inflammatory polyarthritis of unknown etiology, possibly post-viral. Physical examination revealed no joint inflammation or tenderness. He had full range of motion of both hands with fingers approximating the palmar fold. He had full extension and good thumb-finger approximation. No inflammation or tenderness was noted in the right or left elbow. Range of motion of the left and right elbows was from 0 degrees extension to 130 degrees flexion, both before and after repetitive exercise. There was no change in active or passive range of motion during repeat testing against resistance and no additional losses in range of motion were recommended for hands or elbows due to painful motion, weakness, impaired endurance, fatigue, flare- ups, or incoordination. Pertinent diagnoses included minimal degenerative narrowing of the joint spaces but otherwise normal examination of both hands.

The report of a March 2010 VA Examination reveals the Veteran's complaint of increased pain in his hands when holding things. He reported that holding pens and pencils increased hand pain. He would take a break from writing after 10 to 15 minutes. Usually the first metacarpal joints flared up at the same time as flare-ups of gout in the metatarsal  joints. He reported daily stiffness in his hands, especially in the mornings. He experienced the stiffness in the first metacarpal joints and the proximal joints of the hands, but not the distal joints. Hand pain was exacerbated by writing or holding anything greater than 5 minutes. Completing the required reports at work was difficult. The Veteran was unable to do carpentry due to inability to hold tools or work greater than two hours at a time. There was no effect on activities of daily life other than pain. Physical examination revealed no swelling, erythema, or tenderness of digits of either hand. There was no tenderness to palpation and no pain with manipulation. Bilateral hands demonstrated full range-of-motion, with all fingers extending fully, all fingers could contact the palmar fold with good thumb-finger approximation. Abduction and adduction were normal and there was no change with repetitive exercise. There was no observed manifestation of pain during range-of-motion testing. No additional limits to range-of-motion could objectively be attributed during flare-ups. There was no change in active or passive range-of-motion during repeat testing against resistance and no additional losses of range-of-motion are recommended for hands due to painful motion, weakness, impaired endurance, fatigue, flare-ups, or incoordination. Grip strength was 5/5. 

Regarding the feet, the Veteran stated that his feet were mostly affected by gouty arthritis experienced worse in the right first metatarsal joint. He had gouty flare ups every 6 weeks lasting one week to 10 days. He knew of nothing that exacerbated flare-ups. He was always careful about diet but he had noted no specific food associated with flare-ups.  His work required walking to get to various files. Walking was painful during flare-ups and increased his exhaustion by the end of the day. During flare-ups he did not want to do anything after work. During flare-ups he had difficulty wearing shoes and could not tolerate the weight of blankets on his feet. There was no complaint of weakness. There were no limitations on standing or walking except during gouty flare-ups. Physical examination revealed no painful motion, edema, weakness, instability, or tenderness. There were no signs of abnormal weight bearing and no pain on manipulation. There was no inflammation. Feet and ankles were well-aligned. There was no change in active or passive range-of-motion during repeat testing against resistance and no additional losses of range-of-motion were recommended for feet due to painful motion, weakness, impaired endurance, fatigue, flare-ups, or incoordination.

The report of an October 2013 VA Examination reveals the Veteran's complaint of both of his hands aching on a daily basis. The discomfort was localized to the metacarpal-phalangeal joints of all of the digits. The ache got worse with increased use. His hands would become sorer if he was doing a lot of writing. On at least 4 of 5 days, his hands would be sore by the end of the normal work day. About every 2 weeks his hands would become painful, red, and swollen at the knuckles (the dorsal aspect of the metacarpal-phalangeal joints). These symptoms would last for about 1 week. The problem had been present since the onset of the joint pains in 1986. There was no limitation of motion of any fingers or thumbs and no functional loss of any fingers or thumbs. Hand grip strength was normal bilaterally. There was no impact on the ability to work. The examiner commented that there was insufficient clinical evidence to support a diagnosis of a hand condition. The Veteran was asymptomatic at that time and his examination was unremarkable. The examiner noted that the VA medical records show that he was diagnosed with degenerative or osteoarthritis. However, the X-rays do not show any gross abnormalities to support this diagnosis. Primarily, the notes from the rheumatology clinics showed that there was no rheumatic, crystalline or inflammatory arthritis involving the hands. It was thought unlikely that the pain associated with repetitive use over a period of time would significantly limit the veteran's functional ability. He would have an impairment of his normal range of motion and functional ability during an active flare of arthropathy that he reported.

The Veteran also complained of pain in the feet and toes, but no limitation of motion. He said that the gout would flare about every 2 months and the flares would last for about 4 days. With the flare, the first toe of his right or his left foot would become red, swollen, warm, and painful. There were no incapacitating exacerbations and no non-incapacitating exacerbations. There was no impact on his ability to work. The examiner found that it was not likely that the pain associated with repetitive use over a period of time would significantly limit the Veteran's functional ability. He would have a significant impairment of his normal range of motion and functional ability during an active flare of gouty arthritis.

The report of a February 2017 VA Examination reveals the Veteran's complaint that he continued to have flares of gout and he admitted that these flares were often associated with dietary indiscretion. He commented that he took a vacation to Hawaii and ate many foods that he enjoyed, but were also not advised for someone with gout. He had a flare of gout. The examiner noted that the Veteran had been diagnosed with gout based on clinical criteria. He had not had a joint fluid aspiration to confirm the diagnosis. There was no limitation of movement on examination. There were no incapacitating or non-incapacitating exacerbations. There was no impact on his ability to work. 

Both of his hands had a nearly constant ache which was mostly located at the metacarpal-phalangeal joints. He also reported that, periodically, the ache in his hands would increase in severity and his hands would be stiff and swollen. This change occurred every few weeks and lasted for about a week. When this occurred, he had noticed a change in the color of his hands, in that, they became pink or red. Most of the discomfort was in the metacarpal-phalangeal joints. The Veteran reported that he developed pain when he used his hands with repetitive motions, such as using a screw driver. At the end of a work day, he had pain in both hands about 30 percent of the time. The Veteran reported that he was not having significant symptoms with his hands that day. Range of motion of the fingers was entirely normal without objective evidence of pain. There was no loss of range of motion with repetitions. Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time. Grip strength was normal bilaterally and there was no muscle atrophy. There was no impact his ability to perform any type of occupational task. The Veteran was asymptomatic at the time, and his examination was unremarkable. The examiner noted that the VA medical records showed that he was diagnosed with degenerative or osteoarthritis; however, the X-rays do not show any gross abnormalities to support this diagnosis. The notes from the rheumatology clinics showed that there was no rheumatic, crystalline or inflammatory arthritis involving the hands. The most recent evaluation in the Rheumatology clinic at the Denver VAMC (02/01/2017) noted that the hand condition was likely due to degenerative change.

After a review of all of the evidence, the Board finds that the criteria for a 20 percent rating under Diagnostic Code 5002 have been met. The Veteran has described flare ups of symptoms involving his hands, feet, but primarily his right great toe, occurring several times per year. This meets the criteria for a 20 percent rating. The Board acknowledges that diagnostic doubt has been expressed with respect to the diagnosis of rheumatoid arthritis of the hands. However, the long-standing diagnosis of gout appears to be supported with respect to the feet. The Diagnostic Code for gout (5017) directs that the condition should be rated under Diagnostic Code 5002. Therefore, the Board concludes that the symptoms reported meet the criteria for a 20 percent rating under that code. 

However, the Board finds that the criteria for a rating in excess of 20 percent are not met or more nearly approximated than the criteria for a 20 percent rating. In so finding, the Board notes that the Veteran's flare ups have not been incapacitating, and have not been found to have a significant impact on his ability to work and function. There is also no objective evidence of a definite impairment of health. 

The Board also finds that individual ratings for the hands and feet would not provide a rating in excess of 20 percent. As noted, range of motion of the fingers is essentially normal. There is no compensable rating available for limitation of motion of the toes. Accordingly, a rating under Diagnostic Code 5002 is the most advantageous to the claim. 

In sum, the Veteran's polyarthritis of the hands and feet, and gout of the right great toe, has been manifested by one or two exacerbations per year in a well-established diagnosis, but has not more nearly approximated symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year. Accordingly, the Board finds that a rating of 20 percent, but not higher, is warranted. To the extent any higher rating is denied, a preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Other Issues

Neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Disabled American Veterans  

Department of Veterans Affairs


